Name: Regulation (EEC) No 679/72 of the Commission of 29 March 1972 on the classification of goods under headings or subheadings Nos 69.09 A, 69.11, 69.13 B and 69.14 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31972R0679Regulation (EEC) No 679/72 of the Commission of 29 March 1972 on the classification of goods under headings or subheadings Nos 69.09 A, 69.11, 69.13 B and 69.14 A of the Common Customs Tariff Official Journal L 081 , 05/04/1972 P. 0001 - 0004 Finnish special edition: Chapter 2 Volume 1 P. 0036 Danish special edition: Series I Chapter 1972(I) P. 0267 Swedish special edition: Chapter 2 Volume 1 P. 0036 English special edition: Series I Chapter 1972(I) P. 0276 Greek special edition: Chapter 02 Volume 1 P. 0153 Spanish special edition: Chapter 02 Volume 1 P. 0101 Portuguese special edition Chapter 02 Volume 1 P. 0101 REGULATION (EEC) No 679/72 OF THE COMMISSION of 29 March 1972 on the classification of goods under headings or subheadings Nos 69.09 A, 69.11, 69.13 B and 69.14 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/69 1 of 16 January 1969 on the measures to be taken to ensure uniform application of the Common Customs Tariff, and in particular Article 3 thereof; Whereas provision must be made to ensure uniform application of the Common Customs Tariff with a view to classification of "vitreous china" or "semi-vitreous china" products which are ceramic products that have been vitrified to a greater or lesser extent, of slightly greyish-white or artificially coloured ceramic material which is smooth to the tongue; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 2 of 28 June 1968, as last amended by Council Regulation (EEC) No 1/72 3 of 20 December 1971, comprises under headings or subheadings Nos 69.09 A, 69.11, 69.13 B and 69.14 A products of porcelain, and under headings or subheadings Nos 69.09 B, 69.12, 69.13 A, 69.13 C and 69.14 B the corresponding products of other ceramic materials; Whereas for purposes of classification in the Common Customs Tariff of the "vitreous china" or "semi-vitreous china" products aforesaid, regard should be had to the special properties of porcelain, namely, porosity, density and translucency; Whereas "vitreous china" or "semi-vitreous china" products should be classified under headings or subheadings Nos 69.09 A, 69.11, 69.13 B or 69.14 A, as appropriate, where, simultaneously, they have inter alia the following properties: - porosity not exceeding 3 %. - density of 2 72 or over, - translucency where the ceramic material is not more than approximately 3 mm thick, is not coloured in the body, nor coated with coloured or opaque varnish or enamel; Whereas it is desirable to prescribe methods of analysis so that the porosity and translucency of the products in question may be assessed uniformly; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature; HAS ADOPTED THIS REGULATION: Article 1 "Vitreous china" or "semi-vitreous china" which are ceramic products that have been vitrified to a greater or lesser extent of slightly greyish-white or artificially coloured ceramic material which is smooth to the tongue, shall, as appropriate, be classified under headings or subheadings Nos 69.09 A, 69.11, 69.13 B or 69.14 A of the Common Customs Tariff where, simultaneously, they have the following properties: (a) a degree of porosity (co-efficient of water absorption) not exceeding 3 %, measured according to the method set out in Annex I; (b) a density of 2 72 or more; (c) translucency, where the thickness is of not more than approximately 3 mm, measured according to the method set out in Annex II. 1 OJ No L 14, 21.1.1969, p. 1. 2 OJ No L 172, 22.7.1968, p. 1. 3 OJ No L 1, 1.1.1972, p. 1. The latter criterion shall not apply, however, where the ceramic material is coloured in the body or is coated with coloured or opaque varnish or enamel. Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1972. For the Commission The President S.L. MANSHOLT ANNEX I DETERMINATION OF COEFFICIENT OF WATER ABSORPTION Object and Definition The object of the test is to determine the coefficient of water absorption of the ceramic material. This coefficient represents a percentage calculated in relation to the initial weight of the ceramic material. Preparation of test pieces and carrying out of tests There should be a minimum of three test pieces for each item to be tested. They should be taken from the enamelled parts of the same article and must not have more than one enamelled surface. The surface area of the test piece should be about 30 square centimetres and its maximum thickness about 8 millimetres, including the enamel. Dry the test pieces in a kiln of 105 ºC for 3 hours and, after cooling in a dryer, determine their weight (Wd) to the nearest 0 705 grammes. Then immediately immerse the test pieces in distilled water in such a way that they do not touch the bottom of the container. Boil in water for 2 hours, and then leave the test pieces in the water for 20 hours. Remove them and wipe off the surface water with a clean and slightly damp cloth. Dry any cavities and holes with a slightly damp thin brush. Ascertain the "wet" weight Ww. The coefficient of water absorption of the test pieces is obtained by multiplying the increase in weight by 100 and dividing by the dry weight: >PIC FILE= "T0019203"> Evaluation of Results The average of the coefficients of water absorption of the different test pieces, expressed as a percentage, is the water absorption coefficient of the ceramic material. ANNEX II TRANSLUCENCY TEST Definition The outline of an object must be visible through a test piece between 2 and 4 millimetres thick placed in a dark room 50 centimetres from a new lamp enclosed in a box and emitting a beam of light of between 1350 and 1500 lumens. The lamp must be changed after 50 hours' use. Testing Apparatus (see sketch annexed) The apparatus consists of a box painted internally in white mat finish. At one of the ends is placed the lamp (A). A hole is made at the opposite end so that the outline of the object (B) may be seen through the test piece (C). The dimensions of the box are as follows: - length : length of the lamp, plus 50 centimetres - width and height : approximately 20 centimetres The diameter of the hole is approximately 10 centimetres. >PIC FILE= "T0019204">